Case 1:20-cv-01247-JTN-PJG ECF No. 22, PageID.134 Filed 07/09/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

MICHAEL SALAMI,

             Plaintiff,                               Hon. Janet T. Neff

v.                                                    Case No. 1:20-cv-1247

MICHIGAN DEPARTMENT OF
CORRECTIONS, et al.,

            Defendants.
____________________________________/


                          REPORT AND RECOMMENDATION

      For the reasons discussed below, and pursuant to 28 U.S.C.              636(b)(1)(B),

recommends that the present action be dismissed for failure to prosecute.

      As the United States Supreme Court long ago recognized, [t]he authority of a

federal trial court to dismiss a plaintiff s action with prejudice because of his failure to

prosecute cannot seriously be doubted.    Link v. Wabash Railroad Co., 370 U.S. 626, 629

(1962). This authority is necessary in order to prevent undue delays in the disposition

of pending cases and to avoid congestion in the calendars of the District Courts.     Id. at

629-30. Failure by a plaintiff to prosecute constitutes grounds to dismiss the complaint,

or any particular claims therein. See Fed. R. Civ. P. 41(b).

      When examining whether dismissal for failure to prosecute is appropriate, the

Court must consider the following factors: (1) whether the party s failure to cooperate is

due to willfulness, bad faith, or fault; (2) whether the adversary is prejudiced by the

party s dilatory conduct; (3) whether the dismissed party was warned that failure to
Case 1:20-cv-01247-JTN-PJG ECF No. 22, PageID.135 Filed 07/09/21 Page 2 of 3




cooperate could lead to dismissal; and (4) whether less drastic sanctions were imposed

or considered.    See Tetro v. Elliott Popham Pontiac, Oldsmobile, Buick, and GMC

Trucks, Inc., 173 F.3d 988, 992 (6th Cir. 1999). Consideration of these factors leads the

Court to recommend that Plaintiff s claims be dismissed.

      Local Rule of Civil Procedure 41.1 provides that [f]ailure of a plaintiff to keep the

Court apprised of a current address shall be grounds for dismissal for want of

prosecution.     Plaintiff was previously an inmate in the custody of the MDOC, but was

released from custody on May 25, 2021.              See Michael Salami, available at

https://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber=879045 (last visited

on June 30, 2021). On May 27, 2021, an Order which the Court attempted to mail to

Plaintiff was returned to the Court as “Not Deliverable as Addressed, Unable to

Forward.”      (ECF No. 20).   On June 2, 2021, the Court issued an Order directing

Plaintiff to “show cause why this matter should not be dismissed for failure to prosecute

given her failure to properly inform the Court of her current address.” (ECF No. 21).

The Court mailed this Order to an address Plaintiff provided in a recent pleading in

another matter.      As the Court indicated, “while the Court can surmise that this

represents Plaintiff’s current address, it is Plaintiff’s responsibility to formally inform

the Court of her current address.” (Id.). Plaintiff has neither responded to the Order

to Show Cause nor notified the Court of her current address. This is a willful failure by

Plaintiff which prejudices Defendants’ ability to defend against Plaintiff’s claims.




                                             2
Case 1:20-cv-01247-JTN-PJG ECF No. 22, PageID.136 Filed 07/09/21 Page 3 of 3




                                     CONCLUSION

      For the reasons articulated herein, the Court recommends that this action be

dismissed with prejudice for Plaintiff s failure to prosecute.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.          28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.    See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                                 Respectfully submitted,


Date: July 9, 2021                               /s/ Phillip J. Green
                                                 PHILLIP J. GREEN
                                                 United States Magistrate Judge




                                             3
